DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 03/12/2020. Claims 1-20 are pending.

Priority
Domestic Priority has been claimed to the following provisional applications:
62/988,760 filed 03/12/2020, 62/818,014 filed 03/13/2019, 62/820,151 filed 03/18/2019, 62/821,021 filed 03/20/2019, 62/885,729 filed 08/12/2019 and 62/932,730 filed 11/08/2019. As such the earliest priority date is 03/13/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 and 05/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner’s Note
Per claims 1 and 11, for better readability:
 “authorizing the requesting network element to make asynchronously available for data-based processing data sourced via the requesting network element” is read “authorizing the 
“facilitating, … authorization of the secondary network element to process data previously sourced from another requesting network element” is read “facilitating, … authorization of the secondary network element to process a previously sourced data, wherein the previously sourced data is from another requesting network element”.


Claim Objections
Claims 2-3 and 12-13 are objected to because:  
Claims 2-13 and 12-13 recite “previously attested-to data content” which has unclear antecedent basis because of a prior recitation of “attested-to data content” in each of claims 2 and 12. For examination, “previously attested-to data content” is read “the previously attested-to data content” to avoid antecedent basis confusion.  

Per claims 5, 3, 7, 9, 10, 13, 15, 17, 19 and 20, the generic and abundant use of “data” makes it hard to readily understand and follow the invention in light of the specification. This may arguably lead to clarity issues, and at least hinders examiner’s ability to precisely search for the scope applicant is seeking to claim protection for. Please note that due to the nature of the instant invention, wherein same nodes assume different roles and perform data-based processing, further amendments and/or clarifications, as applicable, is required because such amendments/clarifications would allow claiming a scope which is as broad as possible, yet 

Appropriate correction or clarification is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “via the network a protocol-compliant request regarding data information comprising at least one of: - referenced data content …” and then “wherein the protocol prohibits the coordinating network element from substantively accessing data content that, at least in part, underlies the protocol-compliant request”.  There is insufficient and unclear antecedent basis for “data content” in the claims.
For examination, “wherein the protocol prohibits the coordinating network element from substantively accessing data content that, at least in part, underlies the protocol-compliant request” is read “wherein the protocol prohibits the coordinating network element from a content of the data information that, at least in part, underlies the protocol-compliant request” – Note: by this interpretation, “data content” is generally a content of at least one of the four listed data information of the protocol-compliant request.

Examiner’s Note on Abstract Idea Analysis
	In accordance with 2019 PEG for Electrical Arts:
	Step 1) claims 1 and 11 (a method and an apparatus), and similarly claims 2-10 and 12-20, are categorically subject matter eligible.

	Step 2A, prong one) method steps of claim 1, similarly stated as functions in the apparatus of claim 11, in light of the specification, are directed to specialized computer implemented method steps/functions defined as a protocol that is not implemented using a generic computer void of an specialized software program which is nonetheless required to perform the functions. Therefore, none of the limitations reasonably fit into any of the defined abstract idea groupings, i.e., “Mathematical Concepts”, “Mental Processes” or “Certain Methods of Organizing Human Activity”. Same reasoning applies to 2-10 and 12-20.

As such, claims 1-20 are patent “eligible”.

Examiner’s Note 
Applicant is invited to initiate an interview to discuss potential amendments that would help the Office to clearly point out non-obvious feature(s) from the specification and distinctly claim applicant’s invention when considering the relied upon prior arts, the prior arts cited but 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 9-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bleikertz, US2020/0128022A1 in view of Nosseir, US2021/0152365A1.

Per claim 1, Bleikertz discloses a method for effecting a data-based activity via a network, the method comprising: 
by a coordinating network element that manages a protocol (FIG. 1 illustrates an example system 100 for scheduling and validating a multiple-participant process including multiple transactions.  In this example, there is a process 102, a network for communicating 104 amongst nodes, a submitting node 110, a recipient node 120, an external node 130 and a  – Bleikertz: par. 0105-0106): 
receiving from a requesting network element comprising one of: 
- a network element that is acting within an attestor role (Note: a submitting node 210); and 
- at least one secondary network element that is acting within a requestor role (Note: a recipient node 220); and 
via the network a protocol-compliant request regarding data information comprising at least one of: - referenced data content; - referenced data type; - a referenced initial data source; and - data information associated with an initial data source (a transaction protocol will require that the submitting node specify the parties who need to be informed about the action/transaction (i.e., declared stakeholders).  The proposed transaction can be addressed to other recipient nodes (it may also address other aspects of the system such as a capacity monitor, a fee or resource accounting unit, an external node, mediator, etc.) – Bleikertz: par. 0168); 
wherein the protocol prohibits the coordinating network element from substantively accessing data content that, at least in part, underlies the protocol-compliant request (The information in the proposed transaction can include an unencrypted submessage and an encrypted submessage.  The encrypted submessage can include, in encrypted form, the actual payload that describes the transaction to its stakeholders (e.g., the recipient nodes affected by the proposed transaction) – Bleikertz: par. 0168); 
when the requesting network element is a network element that is acting within the attestor role, facilitating, at least in part via the protocol, authorizing the requesting network element to make asynchronously available for data-based processing data sourced via the requesting network element, wherein when the data is sourced as indirect data the sourcing entails derivation from data received by the requesting network element from an initial data source (To prepare the encrypted submessage 144, 244, the submitting node 110, 210 can first obtain a secret token tok.sub.a (in an example from the identity manager 170) and prepare a new nonce key.sub.a for each action "a"…The encrypted submessage for action a, in an example, can then be derived as follows: 1.  The encrypted action is E.sub.sym (key.sub.a, (bound(a), desc(a))), where bound is a function that expresses the optional pre-stated shared physical-temporal constraints to which the affected stakeholders will bind themselves…2.  Let keys be the list of keys associated to sub-views of a ([key a'|a'.rarw.subs.sub.a], to be read as "list of keys that decrypt sub-views").  Then, the keys are protected for storage and transport in the form of wrapped keys as the list of public encryption of the keys list, with an entry per transaction stakeholder ([E.sub.pub (pk(stkh), keys)|stkh.rarw.stkh.sub.a]).  Stated differently, this portion of the encrypted submessage can, for example, be an encrypted list of public keys corresponding to each stakeholder to a transaction, with the corresponding private key known to the relevant stakeholder (e.g., permitting the stakeholder to decrypt the encrypted submessage)…3.  The tokens that are used to generate the pseudonyms of the expected confirmers of that action are [tok.sub.a'|a'.rarw.subs.sub.a].  Stated differently, this portion of the encrypted submessage can, for example, include a list of tokens, from which can be derived the pseudonyms (e.g., a hexadecimal address) of each of the expected confirmers that need to confirm a particular action – Bleikertz: par. 0196-0201 – Note: The encrypted submessage may be encrypted with symmetric encryption or asymmetric encryption or both... For encryption, the following operations might be available: …A pseudonym derivation scheme pseudonym (participant, token), which derives the pseudonym of the given participant with the given token – see par. 0190-0191), and wherein an identity of the secondary network element is blinded from the requesting network element (When using an identity manager node 170, 270, the recipient nodes 120, 122, 220, 222 do not necessarily learn the identity of the submitting node 110, 210 nor of the other recipient nodes 120, 122, 220, 222 – Bleikertz: par. 0128); and 
Bleikertz is not relied on to explicitly disclose but in view of Nosseir, it discloses when the requesting network element is a secondary network element that is acting within the requestor role, facilitating, at least in part via the protocol, authorization of the secondary network element to process data previously sourced from another requesting network element (At operation 582, verification node 520 may query the blockchain to determine if a record of the credential exists in the blockchain.  For example, verification node 520 may generate a hash of the received credential and communication device public key, and check if the hash value is stored in the blockchain.  In some embodiments, if communication device 530 provides a block identifier (e.g., can be encrypted in the communication device signature, or sent together with the credential and the communication device pubic key, etc.), verification node 520 can look up the block identified by the block identifier, and determine if the hash value is stored in that block.  In embodiments in which the record is further derived from a hash of the previous block in the blockchain, verification node 520 may look up the hash of the previous block using the block identifier.  Verification node 520 may generate a hash value from the received credential, the public key, and the hash of the previous block, and determine if the hash value is stored in the block associated with the block identifier.  In some embodiments, the block identifier can be the hash of the previous block, and the block identifier can be used directly as the input to the hash function – Nosseir: par. 0076 – Note: After issuer node 510 provisions the requested credential to communication device 530, the communication device 530 may then use the credential to request the access device 540 to access the resource associated with the resource provider… for example, a computing device (e.g., a web server) that provides the user access to the resource, a point-of-sale terminal, a transit or restricted area gate, etc. – par. 0071-0075), wherein an identity of the another requesting network element is blinded from the secondary network element (Note: thanks to known privacy-preserving properties of blockchain, the identity of the source/owner of identifying information (e.g., users’ real account identifier) is kept secret from online service providers, content providers, a certificate authority, financial institutions (e.g., a bank), merchants and/or transaction processing network. As such, the process of issuing and then proving or verifying certain information, and/or verifying the identity of the source of that information, i.e., blockchain implemented authentication, maintains real account identifiers’ secrecy).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bleikertz in view of Nosseir to include when the requesting network element is a secondary network element that is acting within the requestor role, facilitating, at least in part via the protocol, authorization of the secondary network element to process data previously sourced from another requesting network element, wherein an identity of the another requesting network element is blinded from the secondary network element.
One of ordinary skill in the art would have been motivated because it would allow “to determine that the hash value is stored in the blockchain, and in response to determining that the hash value is stored in the blockchain, authenticate the communication device for access to the requested resource” – Nosseir: par. 0005.

Per claim 11, it recites an apparatus configured to effect a data-based activity via a network, the apparatus comprising: 
a network interface (FIG. 5 illustrates an example node which could be any of nodes 110, 120, 122, 130, 210, 220, 222, 230, 330, 340, 342 disclosed herein.  The node 210 shown in FIG. 5 includes a processor 502, a memory 503, a network interface device 508, 510, a distributed ledger interface device 509 that interfaces with the ledger 260 and a user interface 512.  The memory 503 can store instructions 504 and data 506 and the processor 502 can perform the instructions from the memory 503 to implement the processes as described in FIG. 3.) - Bleikertz: par. 0342 - network interface device 508); 
a control circuit configured (Note: processor 502) as a coordinating network element that manages a protocol by performing the steps set forth in the method of claim 1.  
Therefore, claim 11 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 1 above. 

Per claims 2 and 12, Bleikertz-Nosseir discloses features of claims 1 and 11, respectively, wherein the data-based processing comprises at least one of: transference of attested-to data content (A referee node can form part of the system and can store evidence to evaluate a dispute; that is, it might need to store the sent transactions and confirmations – Bleikertz: par. 0354); and corroboration of data content against previously attested-to data content (Conflicting responses can only occur if one party rejects (i.e., one of the recipient nodes), and another one (i.e., another recipient node) confirms the transaction.  The rejecting party must provide the evidence for the rejection to the referee node first: [0384] 1.  If it rejected the transaction because of authorization or conformance problems, then the confirmation request itself suffices; or [0385] 2.  If it rejected the transaction because of consistency checks, then it should provide an earlier, finally confirmed transaction that conflicts with the current transaction – Bleikertz: par. 0383-0385).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bleikertz to include wherein the data-based processing comprises at least one of: transference of attested-to data content; and corroboration of data content against previously attested-to data content.
One of ordinary skill in the art would have been motivated because it would allow “[d]etecting and Proving Participant Misbehaviour”, i.e., identifying attempts to falsify stored data – Bleikertz: par. 0363.

Per claims 3 and 13, Bleikertz-Nosseir discloses features of claims 2 and 12, respectively, wherein the corroboration of data content against previously attested-to data content comprises, at least in part, sourcing data from a requesting network element that is acting within the requestor role, wherein when the data is sourced as indirect data the sourcing entails derivation from data received by the requesting network element from an initial data source (At operation 582, verification node 520 may query the blockchain to determine if a record of the credential exists in the blockchain.  For example, verification node 520 may generate a hash of the received credential and communication device public key, and check if the hash value is stored in the blockchain.  In some embodiments, if communication device 530 provides a block identifier (e.g., can be encrypted in the communication device signature, or sent together with the credential and the communication device pubic key, etc.), verification node 520 can look up the block identified by the block identifier, and determine if the hash value is stored in that block.  In embodiments in which the record is further derived from a hash of the previous block in the blockchain, verification node 520 may look up the hash of the previous block using the block identifier.  Verification node 520 may generate a hash value from the received credential, the public key, and the hash of the previous block, and determine if the hash value is stored in the block associated with the block identifier.  In some embodiments, the block identifier can be the hash of the previous block, and the block identifier can be used directly as the input to the hash function – Nosseir: par. 0076 – Note: In par. 0075, “At operation 578, access device 540 may send the credential and the communication device public key received from communication device 530 to verification node 520 to determine if the blockchain contains a record of the association between the credential and the communication device public key” anticipates a second blockchain network node in a requestor node, requesting verification using/accessing/consulting blockchain).
The same motivation to modify Bleikertz in view of Nosseir applied to claim 1 above applies here.

Per claims 4 and 14, Bleikertz-Nosseir discloses features of claims 1 and 11, respectively, wherein the protocol-compliant request comprises a plurality of discrete messages (Nosseir: Fig. 2b-2c, block 202 representing plurality of discrete messages).

Per claims 9 and 19, Bleikertz-Nosseir discloses features of claims 1 and 11, wherein the authorization comprises, at least in part, generation of verifiable permissions that advise at least one relayer that the requesting network element acting within the requestor role is authorized to retrieve from relayer- accessible storage, in plaintext or encrypted form, content comprising at least one of cryptographic parameters, data, and metadata.

Per claims 10 and 20, Bleikertz-Nosseir discloses features of claims 1 and 11, wherein the coordinating network element cannot substantively access data information that is included within the protocol-compliant request in tokenized form, wherein the tokens are generated using secrets at least one of which is unavailable to the coordinating network element.


2.	Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bleikertz, US2020/0128022A1 in view of Nosseir, US2021/0152365A1 as applied to claims 1-4 and 11-14, further in view of Sandberg-Maitland, US2019/0305938A1 (Sandberg hereinafter).

Per claims 5 and 15, Bleikertz-Nosseir discloses features of claims 1 and 11, respectively.
Bleikertz-Nosseir is not relied on to explicitly disclose but further in view of Sandberg, it discloses wherein the authorizing comprises, at least in part, generating verifiable permissions that advise relayers that the requesting network element acting within the attestor role is authorized to store content in relayer-accessible storage comprising at least one of cryptographic parameters, data, and metadata instrumental to enabling at least one of transference and corroboration of data (With reference to FIG. 2, the method of the invention assumes that there is a set of M peers 202 (shown as 202.sub.1 to M) each having an HSM 100 and belonging to the same K of N secret sharing crypto scheme in a channel 200, i.e., same shared secret, same N authentication factors (i.e., shares), where channel 200 is meant as a collection of M peers, perhaps within an enclave (not shown), a business entity, a governmental region, or other affinity group.  This will be called a homogeneous authentication scheme over the channel.  The structure is such that the K of N scheme is embodied within firmware into each HSM and that the actual value of the shared secret is not disclosed by the trusted secure functionality of the HSM.  Advantageously, the shared secret may then be used as a Master Key Encryption Key ("MKEK"), or as a value from which the MKEK can be derived …Each of the peers 202 has the same shared secret in their HSM 100, which might be hard-wired at firmware load in secure storage 104, or, in a further embodiment, distributed to peers 202 after an authentication handshake.  Similarly, each peer 202 stores its own share of the secret, and depending upon the implementation details, one or more of other shares in the channel.  Optionally, a hash of the secret or share can be stored, or the crypto-processor 102 in HSM 100 might compute the hash function – Sandberg: par. 0040-0041 – Note: at least “shares of the secret” anticipates at least one of cryptographic parameters, data, and metadata that is instrumental to enabling corroboration of data).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bleikertz-Nosseir further in view of Sandberg to include wherein the authorizing comprises, at least in part, generating verifiable permissions that advise relayers that the requesting network element acting within the attestor role is authorized to store content in relayer-accessible storage comprising at least one of cryptographic parameters, data, and metadata instrumental to enabling at least one of transference and corroboration of data.
One of ordinary skill in the art would have been motivated because it would allow effectively excluding hostile agents from influencing or impersonating legitimate voter peers through the mathematical strength of the K-of-N mechanism based on secret sharing with cryptographic hashing – Sandberg: Abstract.

Per claims 6 and 16, Bleikertz-Nosseir discloses features of claims 5 and 15, respectively, wherein the storing of the content in the relayer-accessible storage comprises storing parts of the content in at least one of: plaintext form; and encrypted form (A node, which is the submitting node 210 in this case, can then write 460 the accepted/confirmed transaction to a ledger according to the order determined by the external node 230.  The ledger can be any ledger as detailed herein, including a distributed "virtual" ledger.  In an example, the recipient node 220 (or nodes 220, 222) that are part of the transaction can, once such node(s) receives sufficient confirmations 250, 252 to satisfy the confirmation condition, also write the accepted/confirmed transaction to its own copy of the ledger 260, 262, 264.  In a sense, the nodes 210, 220 to the transaction can, in an example, form a "virtual" shared ledger between the nodes specific to any number of transactions occurring between the nodes 210, 222 – Bleikertz: par. 0339).

Per claims 7 and 17, Bleikertz-Nosseir discloses features of claims 5 and 15, respectively.
Bleikertz-Nosseir is not relied on to explicitly disclose but further in view of Sandberg, it discloses wherein the content comprises stored values that are configured to serve as at least one of: 
decryption tokens that represent at least one of ciphertext and cryptographic parameters generated by the requesting network element acting within the attestor role (It is desirable to have a credential which proves to each receiving voter (assumed to be peers 202.sub.2 through 202.sub.M, although the voting set of peers could be a subset of the M peers) that the proposing peer 202.sub.1 authenticated at their HSM using a K-of-N secret sharing logon process on an HSM that is sharing the same secret as that used by the voting peer – Sandberg: par. 0045); and 
at least one of cryptographic parameters and metadata that are applied together with data to configure comparison tokens such that a determination can be made regarding whether there is a match of comparison tokens representing candidate data processed using the stored values against comparison tokens representing a result of processing data contributed by the requesting network element acting within the attestor role (with reference to FIG. 4, the method 400 of the invention starts 401 when the firmware embedded in HSM 100 contains a function that calculates 404 a secret from a logon 402, retrieves the shared secret from secure storage 104 and compares 406 the calculated secret with the stored shared secret and hashes 408 it, using secure storage 104 to hold these calculated values – Sandberg: par. 0046).
The same motivation to modify Bleikertz-Nosseir further in view of Sandberg applied to claim 5 above applies here.
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bleikertz-Nosseir further in view of Sandberg to include wherein the content comprises stored values that are configured to serve as at least one of: decryption tokens that represent at least one of ciphertext and cryptographic parameters generated by the requesting network element acting within the attestor role; and at least one of cryptographic parameters and metadata that are applied together with data to configure comparison tokens such that a determination can be made regarding whether there is a match of comparison tokens representing candidate data processed using the stored values against comparison tokens representing a result of processing data contributed by the requesting network element acting within the attestor role.
One of ordinary skill in the art would have been motivated because it would allow “the voting peer to verify and trust this fact and reject a proposal coming from a peer who may be impersonating a known member of the channel” and “prevents a rogue member of the channel from attempting to repudiate a previous proposal/action and claim to be the victim of impersonation” – Sandberg: par. 0045.

Per claims 8 and 18, Bleikertz-Nosseir discloses features of claims 5 and 15, wherein the content comprises a collection of shares such that a threshold number of such shares enables reconstruction of the content, and wherein the shares are distributed across a plurality of relayers by the requesting network element acting within the attestor role (In a threshold secret sharing scheme each of the peers may at any given time be authenticated by a minimum of K different authentication factors.  They do not have to be authenticated using the same set of K factors, as long as each is a subset of the same N factors.  Any secret sharing algorithm known to one of ordinary skill in the art of cryptography can be used.  The most well-known secret sharing scheme was developed by Adi Shamir, in which polynomials depending on the K factors are used to reconstruct the shared secret – Sandberg: par. 0044).
The same motivation to modify Bleikertz-Nosseir further in view of Sandberg applied to claim 5 above applies here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Treat (US2020/0153803A1) discloses a cryptographic datashare control for blockchain, i.e., a controlled datashare environment (CDE) 100, comprising a controlled datashare circuitry CDC 102 that obtains underlying compute data 104, homomorphically encrypts the underlying compute data to generate homomorphic compute data 106.  The CDC may encrypt the homomorphic compute data 106 with a second encryption layer to add permissions controls to generate secured homomorphic compute data 108.  The CDC 102 may then cause the secured homomorphic compute data 108 to be passed to a distributed network 199 for inclusion on a DLT-based data construct 150.  The compute party 110 may access the secured homomorphic compute data through the DLT-based data construct 150 with permission from the CDC.  In some cases, the CDC 102 may authorize access to the homomorphic compute data 106 by decrypting one or more encryption layers above the homomorphic layer.  The compute party may respond with homomorphic processed data, which the CDC 102 may decrypt and analyze and/or re-share.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Examiner, Art Unit 2434